DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 9, the closest prior art of record Ukil et al. (US 9,547,768 B2) discloses system(s) and method(s) to provide privacy measurement and privacy quantification of sensor data are disclosed. The sensor data is received from a sensor. The private content associated with the sensor data is used to calculate a privacy measuring factor by using entropy based information theoretic model. A compensation value with respect to distribution dissimilarity is determined. The compensation value compensates a statistical deviation in the privacy measuring factor. The compensation value and the privacy measuring factor are used to determine a privacy quantification factor. The privacy quantification factor is scaled with respect to a predefined finite scale to obtain at least one scaled privacy quantification factor to provide quantification of privacy of the sensor data.
		However, Ukil et al. either singularly or in combination, fail to anticipate or render obvious a system/processor-implemented method and non transitory computer readable medium  for prediction of correct discrete sensor data, the system/processor-implemented method and non transitory computer readable medium, comprising: converting the identified corrupt discrete sensor data in to a pseudo-continuous sensor data (306); introducing a temporal uncertainty into the pseudo-continuous sensor data (308); substituting the temporal uncertainty introduced pseudo-continuous sensor data with a correct sensor data using a Long Short-Term Memory (LSTM) technique to predict a corrected continuous sensor data (310); and reconverting the corrected continuous sensor data to corrected discrete sensor data (312), in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864